Citation Nr: 0803878	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-37 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Basic eligibility to receive VA benefits, to include 
nonservice-connected pension.  



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active service from February 2002 to April 
2003 and additional service in the Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

As a threshold matter, the Board notes that the appellant is 
a veteran since there is sufficient evidence that he served 
in active service for 90 days or more during a period of war.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(iii).  

The veteran asserts that he is entitled to nonservice-
connected pension benefits because his service extended from 
May 2001 to April 2003 and that he was honorable discharged 
due to a medical condition.  

The Board notes that a DD Form 214 shows that he served for a 
net period of active service of 1 year 1 month and 28 days 
from February 14, 2002 until April 11, 2003.  

A second DD Form 214 that shows that the veteran had other 
service from May 11 to September 21, 2001 with noted active 
duty for training of 4 months and 11 days and other prior 
inactive service of 3 months and 1 day.  

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran 
who served during a period of war who is permanently and 
totally disabled from nonservice-connected disability that 
was not the result of his willful misconduct.  All veterans 
who are basically eligible and who are unable to secure and 
follow a substantially gainful occupation by reason of 
disabilities which are likely to be permanent shall be rated 
as permanently and totally disabled.  38 C.F.R. § 4.17 
(2007).  

A veteran meets the service requirements if such veteran 
served in the active military, naval or air service (1) for 
ninety days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. § 
1521(j) (West 2002); 38 C.F.R. § 3.3 (2006).  

The Board notes that the veteran served during the Persian 
Gulf War which began on August 2, 1990, through date to be 
prescribed by Presidential proclamation or law.  38 C.F.R. § 
3.2(i) (2007).  

Under the provisions of 38 C.F.R. § 3.12a, in order to be 
eligible for VA benefits, a service member who initially 
enters service after September 7, 1980, must perform a 
"minimum active-duty requirement;" either 24 months of 
continuous active duty or the full period for which the 
service member was called or ordered to active duty.  

However, an exception may be granted if the service member 
was discharged or released because of an early out or 
hardship (10 U.S.C.A. §§ 1171 or 1173); or a service-
connected disability directly due to service; or the 
existence of a compensable service-connected disability. 38 
U.S.C.A. § 5303A; 38 C.F.R. § 3.12a.  

The Board notes in this regard that the veteran's denied 
service connection for schizophrenia in a rating decision of 
January 2007.  On January 19, 2007, the RO notified the 
veteran that he had one year from that date to appeal the 
decision.  Significantly, in April 2007, the record reflects 
that the veteran's case was being transferred to the Board.  
It is not clear to the Board that the veteran has not timely 
appealed from the January 2007 rating decision.  

Here, the Board finds that the veteran may qualify for an 
exception under 38 U.S.C.A. § 5303A (b)(3) (A)-(F) since he 
asserts the he was discharged or released from active duty 
because of a disability that was incurred or aggravated in 
the line of duty.  

As this separately adjudicated matter of service connection 
is closely related the question presently on appeal, the 
Board must defer appellate review at this time.  

Accordingly, the case is REMANDED to the RO for the following 
action:
	
1.  The RO should take appropriate steps 
to ascertain whether the veteran has 
submitted a timely Notice of Disagreement 
as to the separately adjudicated, but 
related matter of service connection for 
schizophrenia.  If it is determined that 
the veteran has not presented a timely 
Notice of Disagreement, the matter of 
finality of the prior rating decision 
denying service connection for 
schizophrenia should be addressed for the 
purpose of the instant appeal.  This 
should include taking appropriate steps 
to contact the veteran in order to 
determine whether he wishes to petition 
to reopen the claim by submitting new and 
material evidence.  Based on the 
veteran's response, the RO should 
undertake any indicated action to assist 
the veteran and further adjudicate that 
question.  

2.  If a timely Notice of Disagreement 
has been received, following completion 
of any indicated evidentiary and 
procedural development, the RO should 
provide the veteran with a Statement of 
the Case as to the issue of service 
connection for schizophrenia and afford 
him an opportunity to submit a timely 
Substantive Appeal.  Thereafter, only if 
found to be on appeal, this matter should 
be returned to the Board for the purpose 
of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


